Shippen, C. J.
delivered the opinion of the court. The argument has been conducted with great ability, and the matters of law have been much better considered than at the trial We deem it no dishonour to say, that independent of the argument, we now think, that the intentions of the plaintiff should not have been submitted to the jury, whether at the time of the discharge of Eddy he relied on the defendants. We are not however satisfied about the true construction of the agreement; and as it has made different impressions on the minds of honourable counsel, we decline giving any opinion on it for the present, and think the same should be more fully considered. In the meanwhile, we award a new trial without costs.